Citation Nr: 0907193	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-14 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation greater than 20 
percent for diabetes mellitus, type II with early renal 
involvement.

2.  Entitlement to an initial evaluation greater than 10 
percent for peripheral neuropathy, left upper extremity.

3.  Entitlement to an initial evaluation greater than 10 
percent for peripheral neuropathy, right upper extremity.

4.  Entitlement to an initial evaluation greater than 10 
percent for peripheral neuropathy, left lower extremity.

5.  Entitlement to an initial evaluation greater than 10 
percent for peripheral neuropathy, right lower extremity.

6.  Entitlement to service connection for a low back 
disability with sacroiliac pain.

7.  Entitlement to service connection for coronary artery 
disease with hypertension.  



REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
September 1973.  He had subsequent service in the Army 
Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part: granted service connection for 
diabetes mellitus type II with early renal involvement (20 
percent); peripheral neuropathy, left upper extremity (10 
percent); peripheral neuropathy, right upper extremity (10 
percent); peripheral neuropathy, left lower extremity (10 
percent); peripheral neuropathy, right lower extremity (10 
percent); bilateral hearing loss (0 percent); and denied 
service connection for a low back injury with sacroiliac pain 
and for coronary artery disease with hypertension.  

A Decision Review Officer (DRO) hearing was held in March 
2007.  The veteran and his spouse both provided testimony and 
a transcript of that hearing is associated with the claims 
file.

In April 2008, a videoconference hearing was held before the 
undersigned Veterans Law Judge.  The veteran provided 
testimony and a transcript of that hearing is associated with 
the claims file.  At this time, the veteran indicated that he 
was withdrawing the issue of entitlement to an initial 
compensable evaluation for bilateral hearing loss.  As this 
issue has been withdrawn, it is not before the Board at this 
time.  See 38 C.F.R. § 20.204 (2008).  

Further, at the time of the April 2008 hearing, the record 
was held open for 60 days for the veteran to submit a medical 
statement.  To date, such evidence has not been received.

The issues of entitlement to increased evaluations for 
diabetes mellitus, type II with renal involvement and 
peripheral neuropathy of the bilateral upper and lower 
extremities; and entitlement service connection for a low 
back disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that 
the veteran's currently diagnosed coronary artery disease 
with hypertension is related to active military service or 
related to or aggravated by service-connected disability; and 
these disabilities are not shown to be manifested to a 
compensable degree within one year following discharge from 
active military service.  





CONCLUSIONS OF LAW

The criteria to establish service connection for coronary 
artery disease with hypertension are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307. 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

Regarding the claim for service connection decided herein, 
the Board finds that the duty to notify has been satisfied.  
Prior to the initial rating denying service connection, the 
RO issued a notice letter in October 2004, which advised the 
veteran of the evidence necessary to substantiate entitlement 
to service connection for a heart condition and hypertension.  
This letter further advised the veteran of which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  The veteran 
was also asked to provide any evidence in his possession that 
pertained to his claim.  By letter dated in May 2007, the 
veteran was provided information regarding how VA assigns 
disability ratings and effective dates.  The claim for 
service connection was readjudicated by SSOC dated in October 
2007.  Additionally, by letter dated in November 2007, the 
veteran was again advised of the evidence necessary to 
substantiate a claim of service connection for coronary 
artery disease with hypertension; and of his and VA's 
obligations with regard to obtaining evidence.

The Board also concludes VA's duty to assist has been 
satisfied.  The claims file contains the veteran's service 
treatment and personnel records.  The veteran identified 
treatment from numerous private medical providers and these 
records have been obtained.  

The veteran was provided VA examinations in March 2005 and 
July 2007.  Although not specifically raised by the veteran, 
the Board acknowledges that the claims file was apparently 
not available for review.  The Board notes, however, that the 
absence of claims file review does not necessarily render an 
examination inadequate or reduce the probative value of a 
medical opinion.  See Nieves-Rodriguez v. Peake, 06-312 (U.S. 
Vet. App. Dec. 1, 2008); Snuffer v. Gober, 10 Vet. App. 400 
(1997).  On review of the heart examination in March 2005, 
the examiner noted that although the actual claims file had 
not arrived, the veteran submitted claims file and past 
records for review.  Additionally, the Board notes that the 
medical opinions appear to be based on an accurate factual 
history, that is, that hypertension and coronary artery 
disease pre-existed the diagnosis of diabetes.  Therefore, 
the examinations are considered adequate and additional 
examination, to include claims file review, is not required.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Service connection

In his August 2006 notice of disagreement, the veteran 
reported that he had been fighting PTSD on his own since 
release from active duty in 1973 and that stress leads to 
hypertension, stroke, heart attack, etc.  He contends that 
the heart attacks were brought on because of the constant 
stress of PTSD.  He noted that he did have some elevated 
blood pressure readings during service and that these were 
aggravated over the years due to PTSD.  He further indicated 
that the hypertension was in place before the diagnosis of 
diabetes.  

At the March 2007 hearing, the veteran indicated that stress 
causes heart disease and he has had a lot of stress.  At the 
April 2008 hearing, the veteran indicated he had a heart 
attack in 1991 and that he first started taking medications 
for hypertension after his heart attack.  He stated that he 
still has high blood pressure but it is controlled.  When 
asked whether a doctor had stated his heart disease and 
hypertension were related to diabetes, he indicated that he 
could not say that his doctor has specifically said that, but 
as all doctors say, it could be related.  He subsequently 
stated that his doctor would probably say it was aggravated 
by it and he did not think it was caused by it.  
In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will be presumed for certain chronic 
diseases, such as cardiovascular-renal disease, including 
hypertension, if manifest to a compensable degree within one 
year after discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310 (2008). This 
includes disability made chronically worse by service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change in the regulation.  For this reason, and 
because the veteran's claims were pending before the 
regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which is more favorable to the claimant.  

Service treatment records show that on enlistment 
examination, blood pressure was 136/68.  The veteran was seen 
June 4, 1965 with complaints of a temperature, sweating and a 
headache.  Blood pressure was 140/100.  Impression was 
questionable mild hypertension.  Repeat blood pressure 
readings and hypertension workup were recommended.  On June 
7, 1965, blood pressure was reported as 150/70 and 140/86.  
Impression was headache.  The veteran was supposed to have 
his blood pressure checked again in 3 days, but it is unclear 
whether this was accomplished.  Subsequent examinations 
showed the following blood pressure readings: August 1966 
(130/86); March 1969 (136/86); September 1971 (120/80); June 
1973 (128/80); July 1977 (110/86); and January 1979 (132/94).  
Electrocardiogram in July 1977 was reported as within normal 
limits.  

Private medical records show that the veteran had a cardiac 
event in 1993 and underwent an angioplasty of the right 
coronary artery.  In December 1997, he underwent cardiac 
catheterization and percutaneous transluminal coronary 
angioplasty of the right coronary artery with placement of a 
stent.  The veteran continues to be followed by a 
cardiologist for multiple cardiac issues.  

On VA examination in March 2005, the veteran reported a 
history of hypertension since May 1993 and that he had four 
myocardial infarctions in 1993 and was diagnosed with 
congestive heart failure in July 2003.  Blood pressure was 
reported as 140/90.  Diabetes worksheet included a diagnosis 
of cardiovascular disease (myocardial infarction and 
congestive heart failure).  The examiner indicated this was 
secondary to macrovascular complications of diabetes, but 
that the veteran would be referred to a cardiologist for 
further evaluation.  Hypertension worksheet included a 
diagnosis of hypertensive vascular disease predating diabetes 
mellitus.  

The veteran also underwent a specific VA heart examination in 
March 2005.  The examiner discussed the veteran's medical 
history and following physical examination, diagnoses 
included hypertension, right bundle branch block, and 
coronary artery disease.  The examiner stated the following:  

(3) Coronary artery disease, status post 
intracoronary stent deployment in 1997.  
Currently, fully compensated as there is 
no evidence of decompensation or 
reversible myocardial ischemia based on 
today's evaluation.  While diabetes 
mellitus is the major risk factor for the 
development of coronary artery disease, 
in this veteran's case, it appeared that 
coronary artery disease preceded the 
onset of his diabetes by approximately 10 
years, thus it is as likely as not that 
the two are proximately related; (4) 
Hypertension is a known risk factor for 
coronary artery disease and it is more 
likely than not that the two are 
proximately related.  

In August 2005, the RO requested clarification of the above 
opinion, pointing out that from the structure of the 
sentence, it appeared that it was the examiner's intent to 
say that it was not as likely as not that the diabetes and 
coronary artery disease were proximately related.  

Addendum dated in June 2005 again discusses that coronary 
artery disease preceded the onset of diabetes by 
approximately 10 years and "[t]hus, it is more likely than 
not that his diabetes mellitus and coronary artery disease 
are not proximally related."  Regarding hypertension, the 
examiner again stated that it is more likely than not that 
the veteran's hypertension and coronary artery disease were 
proximally related.  He further stated that "[h]owever, as 
the veteran's hypertension preceded the onset of diabetes 
mellitus by many years, the two conditions are proximally 
related."

The veteran underwent additional VA examination in July 2007.  
On the hypertension portion of the examination, diagnosis was 
reported as hypertension secondary to diabetes mellitus type 
II.  Addendum to the examination dated in August 2007 
indicates that the hypertension was present prior to the 
diagnosis of diabetes. 

Regarding direct service connection, the Board acknowledges 
that there were isolated findings of high blood pressure 
shown during active service.  However, there were also 
numerous readings thereafter that were not elevated, and 
there is no competence evidence indicating that a diagnosis 
of hypertension was confirmed during service or that 
hypertension manifested to a compensable degree within one 
year following discharge.  Medical evidence of record 
indicates that hypertension was diagnosed many years 
following service.  Similarly, there is no evidence of 
cardiac disease during service or manifested to a compensable 
degree within one year following discharge.  The record also 
does not contain medical evidence relating current disability 
to active military service or events therein.  

Although not specifically raised by the veteran in the 
context of this claim, the Board acknowledges that he served 
in Vietnam and therefore, exposure to Agent Orange is 
presumed.  See 38 C.F.R. § 3.307(a)(6) (2008).  The Board 
notes, however, that coronary artery disease and hypertension 
are not disabilities for which service connection may be 
presumed based on herbicide exposure.  See 38 C.F.R. 
§ 3.309(e) (2008).  There is also no competence evidence 
otherwise relating these disabilities to herbicide exposure.

Regarding secondary service connection, the Board 
acknowledges the representative's arguments presented at both 
hearings, that the VA opinions were confusing and appeared to 
support a grant of benefits.  

A review of the medical evidence of record establishes that 
the veteran's hypertension was diagnosed at or around the 
time of his cardiac event in 1993.  Diabetes was not 
diagnosed until approximately 11 years later in October 2004.  

The Board has considered the various opinions of record.  The 
initial statement on the diabetes portion of the March 2005 
examination, that hypertension was a macrovascular 
complication of diabetes, is assigned little probative value 
as the examiner essentially deferred this issue to the 
cardiologist.  

The Board acknowledges the inconsistencies in the March 2005 
opinion and subsequent addendum.  A review of these opinions 
indicates that hypertension and coronary artery disease are 
related, but that they are not proximately related to 
diabetes.  The June 2005 addendum is clear regarding the 
relationship between diabetes and coronary artery disease and 
the finding that they are not related appears to be based on 
the fact that the diagnosis of coronary artery disease 
precedes the diagnosis of diabetes by many years.  Regarding 
the hypertension, the same rationale applies.  The examiner 
clearly stated that the veteran's hypertension preceded the 
diagnosis of diabetes.  Hence, it appears the intent of the 
examiner was to state that they were not proximately related.  
The absence of the word "not" appears to be merely a 
typographical error.  

The Board also acknowledges the July 2007 statement that 
hypertension is secondary to diabetes mellitus, but does not 
find it probative.  This is a blanket statement without 
rationale and there is no support for the opinion that a 
condition that existed years prior to diabetes was caused by 
it.  Further, the August 2007 addendum acknowledges that the 
hypertension was present prior to the diabetes diagnosis.  

The Board has considered the veteran's contention that his 
coronary artery disease and hypertension are related to 
service-connected PTSD.  However, while the veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994).  The Board finds that a lay person 
is not be competent to offer an opinion on a matter clearly 
requiring medical expertise, such as linking his current 
coronary artery disease with hypertension to his service-
connected PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Therefore, his lay testimony cannot establish a link between 
these disabilities.

The Board has also considered the veteran's contention that 
his coronary artery disease and hypertension might be 
aggravated by service-connected diabetes.  The record does 
not contain medical evidence supporting this contention and 
as discussed, the veteran is not competent to render a 
medical opinion.  See Espiritu, supra.  The Board notes that 
the veteran was given additional time to submit a statement 
from his physician to this effect and to date, such evidence 
has not been received.  

The preponderance of the evidence is against the claim for 
service for service connection for coronary artery disease 
with hypertension and the doctrine of reasonable doubt is not 
for application.  See 38 C.F.R. § 3.102 (2008).


ORDER

Entitlement to service connection for coronary artery disease 
with hypertension is denied.


REMAND

Diabetes mellitus type II with early renal involvement

Rating decision dated in August 2005 granted service 
connection for diabetes mellitus, type II with early renal 
involvement and assigned a 20 percent evaluation.  The 
veteran contends that the currently assigned evaluation does 
not adequately reflect the severity of his disability.  He 
feels that his activities are restricted due to diabetes and 
that therefore, he meets the criteria for a 40 percent 
evaluation.  At the April 2008 hearing, the veteran reported 
that he sees his primary care physician monthly and his last 
blood work was high.  He indicated that he had an upcoming 
appointment with his doctor where they would determine 
whether he would have to start two injections of insulin.  He 
reported that his primary care physician was Dr. G.  The 
veteran's testimony suggests a worsening of his condition.  
Therefore, attempts should be made to obtain recent treatment 
records.  See 38 C.F.R. § 3.159(c)(1) (2008).  

At the videoconference hearing, the veteran indicated that he 
did not have any problems with his kidneys at this point.  
Evidence of record, however, includes diagnoses of early 
renal failure, renal insufficiency, and diabetic kidney 
disease.  The RO granted service connection for early renal 
involvement as a noncompensable complication of diabetes.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2008).  

VA examination in March 2005 included a diagnosis of renal 
failure secondary to hypertension.  BUN and creatinine were 
reported as mildly elevated and there was bilateral lower 
extremity peripheral edema.  Private medical record dated in 
October 2004 noted renal insufficiency with creatinine of 2.2 
about one year prior.  No lower extremity edema was noted.  

On VA examination in July 2007, the examiner indicated the 
veteran did not show peripheral edema, but had evidence of 
diabetic kidney disease.  The examiner noted that previous 
tests indicate that the kidneys were malfunctioning.  It was 
further noted that the veteran promised to take new tests on 
Monday.  It is unclear whether this was accomplished.  The 
August 2007 addendum indicates that in view of the negative 
test for microalbuminuria, it was the examiner's opinion that 
the mildly abnormal renal function was not related to 
diabetes but rather to other factors such as hypertension and 
perhaps nephrosclerosis.  On review, the current level of 
renal impairment, as well as what portion of such impairment 
is caused by diabetes, is unclear.  As such, additional 
examination is warranted.  See 38 C.F.R. § 3.327 (2008).

Peripheral neuropathy of the bilateral upper and lower 
extremities

Rating decision dated in August 2005 granted service 
connection for peripheral neuropathy of the bilateral upper 
and lower extremities and assigned a 10 percent evaluation 
for each extremity.  The veteran contends that the currently 
assigned evaluations do not adequately reflect the severity 
of his disabilities.  

In his August 2006 notice of disagreement, the veteran 
reported daily muscle spasm and cramps in his lower legs in 
the calf area.  He reported taking Gabapentin daily to try 
and counteract this problem but all it does is make it a 
little more tolerable as his feet and hands continue to 
tingle at all times.

At the March 2007 hearing, the veteran testified that he has 
tingling in his hands at all times.  His spouse testified 
that he sometimes has trouble holding onto things and that 
his hands will shake.  He also reported tingling and pain in 
his feet.  He indicated that it was painful all of the time 
and it feels like he is always on rocks.  

At the April 2008 hearing, the veteran reported that he had 
constant tingling in his upper extremities and loss of 
strength.  He reported that he did not have paralysis in the 
lower extremities but that he has pain in both feet and it 
feels like he is walking on hot coals.  He reported that 
there was a limitation of function due to the pain and 
sometimes he can barely walk.  He reported that the pain in 
his feet is constantly at a 6 (on a scale of 1 to 10) and 
that without pain medication it would probably be a 7.5.  

The veteran most recently underwent VA examination in July 
2007.  The monofilament test was applied in the upper and 
lower extremities and it was diminished.  It was noted there 
was interference with daily activities in as much as the 
veteran could hardly walk or sleep.  There were findings of 
neuritis and neuralgia, but no wasting of muscles or atrophy.  
Findings related to strength were not noted.  Range of motion 
testing was done on the lower extremities but not the upper.  
On review, the extent of sensory and motor impairment due to 
peripheral neuropathy is not clear.  Given the veteran's 
reports of functional impairment related to peripheral 
neuropathy, the Board finds that additional examination is 
required.  See 38 C.F.R. § 3.327 (2008).

Low back disability

The veteran contends that his low back disability is related 
to military service.  At the March 2007 hearing, he reported 
that he had problems in Germany and went to the doctor.  He 
came back to the United States in 1963 and again had problems 
with his back.  He also reported problems with his back in 
1969 while stationed in Vietnam.  He reported that he was 
with an advisory team in the Delta and that records were not 
kept.  Since returning to the states, his back has gotten 
worse.  He feels that his back problem is related to service 
and the things he was exposed to.  The veteran provided 
essentially the same testimony at the April 2008 hearing.  He 
also indicated that he has had pain ever since the initial 
strain or injury.

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The veteran underwent a spine examination in March 2005 and 
diagnosis was degenerative disc disease of the lumbar spine.  
A medical opinion was not provided.  Private medical evidence 
also shows treatment for low back disability.  Thus, there is 
evidence of current disability.

Service treatment records shows that the veteran was seen 
with complaints of pain in the back and leg in March 1963.  
Impression was orthostatic lumbar-muscular pain with 
straightening of the lower lumbar spine.  In November 1963, 
the veteran was seen with complaints of low back pain and 
spasm.  Impression was mild chronic low back strain.  
Although not documented in service treatment records, the 
veteran reported that he had a reoccurrence of back pain 
while in the field during his service in Vietnam.  
Information in the file indicates he was awarded the Combat 
Infantryman Badge (CIB) and his reports appear consistent 
with the circumstances of his service.  See 38 U.S.C.A. 
§ 1154(b) (West 2002 & Supp. 2007).  The Board acknowledges 
that there was no evidence of continued back disability shown 
on separation examination in 1973.  Notwithstanding, there is 
evidence of complaints of and treatment for back problems 
during service.

Regarding whether there is any indication that current 
disability is related to service, the veteran has testified 
that he has had back pain since service.  The veteran is 
competent to report back pain.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002) (appellant competent to testify 
regarding symptoms capable of lay observation).  The Board 
acknowledges that the medical evidence of record contains 
some inconsistent information regarding the onset of the 
veteran's back pain.  However, under the circumstances of 
this case, the Board finds that the requirements for an 
examination are met and a medical opinion is necessary.  See 
McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
complete an authorization for release of 
treatment records pertaining to diabetes 
and associated complications from his 
primary care provider, Dr. L.Y.G.  Upon 
receipt of the appropriate authorization, 
records should be requested.  Any records 
obtained should be associated with the 
claims file.  

2.  Thereafter, schedule the veteran for 
an appropriate VA examination for service-
connected diabetes mellitus, type II with 
early renal involvement.  Necessary 
diagnostic testing, if any, should be 
completed.  The claims file should be 
available for review and the examiner 
should indicate whether or not it has been 
reviewed.  The examiner is requested to 
address the following: (1) whether the 
veteran's diabetes is of such nature or 
severity that he must avoid strenuous 
occupational and recreational activities; 
and (2) the level of renal dysfunction and 
what portion of such is related to 
diabetes as opposed to nonservice-
connected disability.  All findings should 
be reported in detail and adequate 
rationale should be given in support of 
any medical opinion provided.  If the 
examiner is not able to provide the 
requested information, he/she should so 
state.

3.  Schedule the veteran for an 
appropriate VA examination for his 
service-connected peripheral neuropathy of 
the bilateral upper and lower extremities.  
Necessary diagnostic testing, if any, 
should be completed.  The claims file 
should be available for review and the 
examiner should indicate whether or not it 
has been reviewed.  The examiner is 
requested to describe any sensory and/or 
motor impairment and provide objective 
findings in support thereof.  All findings 
should be reported in detail and the 
examiner should provide adequate rationale 
in support of any medical opinion 
provided.  

4.  Schedule the veteran for an 
appropriate VA examination for his low 
back.  All necessary diagnostic tests and 
x-ray examinations should be completed.  
The claims file should be provided to the 
examiner for review, and the examiner 
should indicate whether it has been 
reviewed.  

After reviewing the file, the examiner 
should render an opinion as to whether the 
veteran currently has a low back 
disability that is at least as likely as 
not related to his active military service 
or events therein.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  Upon completion of the foregoing 
development and any additional development 
deemed appropriate, readjudicate the 
following issues: (a) entitlement to an 
evaluation greater than 20 percent for 
diabetes with early renal involvement (the 
RO should also consider whether the 
veteran is entitled to a separate 
compensable evaluation for renal 
involvement); (b) entitlement to an 
evaluation greater than 10 percent for 
peripheral neuropathy, left upper 
extremity; (c) entitlement to an 
evaluation greater than 10 percent for 
peripheral neuropathy, right upper 
extremity; (d) entitlement to an 
evaluation greater than 10 percent for 
peripheral neuropathy, left lower 
extremity; (e) entitlement to an 
evaluation greater than 10 percent for 
peripheral neuropathy, right lower 
extremity; and (f) entitlement to service 
connection for a low back disability with 
sacroiliac pain.  All applicable laws and 
regulations, to include 38 U.S.C.A. 
§ 1154(b) (West 2002 & Supp. 2008), should 
be considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided with 
a SSOC.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


